Citation Nr: 0936220	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 4, 1979, to May 
9, 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim. 

In January 2006, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  When this claim was 
originally before the Board in March 2006, it was remanded 
for further development. 


FINDING OF FACT

The Veteran's schizophrenia pre-existed service and did not 
increase in severity during active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include schizophrenia, have not been met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2002 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records.  The Board 
acknowledges that, to date, VA has neither afforded the 
Veteran an examination, nor solicited a medical opinion 
regarding his psychiatric disorder; however, no VA 
examination or opinion is necessary to satisfy the duty to 
assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  As discussed in 
detail below, because the evidence clearly shows that the 
Veteran's schizophrenia pre-dated service and did not 
increase in severity during service, such an examination is 
not required in this case. See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that his currently diagnosed 
schizophrenia was incurred during, or aggravated by, his 
military service.  Although the Veteran acknowledges that he 
was treated for a psychiatric condition on several occasions 
prior to entrance into service, including being admitted to 
the East Mississippi State Hospital (EMSH) in 1976 and again 
in 1977, he contends that he was not sick when he entered 
service, as evidenced by his ability to pass the entrance 
physical, and that his schizophrenia was instead incurred 
during or aggravated by military service.  In support of this 
contention, the Veteran has reported that he began seeking 
treatment for this condition 2 to 3 months following 
separation from service in May 1979.   

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

VA regulations provide that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the Veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  

When no preexisting condition is noted upon entry into 
service, a Veteran is presumed to have been sound upon entry, 
and the burden then falls on the government to rebut the 
presumption of soundness by "clear and unmistakable" 
(obvious or manifest) evidence that the Veteran's disability 
was both 1) pre-existing and 2) not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 
3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. 
App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  If this burden is met, then the 
Veteran is not entitled to service-connected benefits.  

If the Veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  The government may show a lack of 
aggravation by establishing that either there was no increase 
in disability during service, or any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153; see also Wagner, 370 F.3d at 
1096; see also Quirin, 22 Vet.App. at 396.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  

The Veteran's January 1979 service induction examination does 
not note any psychiatric condition, but rather, indicates 
that he was normal psychiatrically.  Therefore, the Board 
finds that the presumption of soundness attaches in this 
case. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  

Having found that the Veteran is entitled to the presumption 
of soundness, the Board must now determine whether the 
established presumption has been rebutted. In addressing the 
first prong of this presumption, the Board finds the 
Veteran's pre-service private treatment records clearly and 
unmistakably show that he was diagnosed with and treated for 
schizophrenia prior to his entry into service in April 1979.  
Specifically, treatment records from Dr. R.P. White dated 
from August 1975 to May 1977, a letter from Dr. William H.C. 
Dudley dated in May 1977, and treatment records from EMSH 
dated from June 1976 to August 1978, indicate that the 
Veteran was diagnosed with, and began receiving treatment 
for, schizophrenia as early as 1974, five years prior to 
entrance to service.  

In August 1975, Dr. White reported that he treated the 
Veteran in the medication clinic for follow-up regarding his 
schizophrenic paranoid process, which had first manifested 
while he was in California.  Additionally, in December 1975, 
Dr. White reported that the Veteran was being seen for a 
medication re-check after having been firmly diagnosed as 
having paranoid-type schizophrenia by Dr. Rubio at the Weems 
Community Mental Health Center.  Dr. White stated that the 
Veteran's prognosis was guarded in light of the severity of 
his condition and his relative youth.  Dr. White's treatment 
records indicate that he continued to re-check the Veteran's 
medication for the following two years, treating him in May 
1976, June 1976, August 1976, February 1977, March 1977, and 
May 1977.  Follow-up notes dated in August 1976 indicate that 
the Veteran had recently been re-hospitalized at EMHS with a 
diagnosis of schizophrenia, schizoaffective type, depressed, 
and reveal that the Veteran's prognosis for any significant 
further improvement was considered limited.  Finally, in May 
1977, Dr. White indicated that, as long as the Veteran was on 
his "relatively heroic medication dosage," he was free of 
his schizophrenic hallucinations and his mood was much 
improved, although he still demonstrated some degree of 
schizoid orientation and his verbal responses were meager.  

In a May 1977 letter, Dr. Dudley reported that he had 
evaluated the Veteran's schizophrenia and provided a brief 
history of the Veteran's condition.  In this regard, he noted 
that the Veteran was "never too normal as a child" insofar 
as he seemed uncomfortable, was restless, groaned a lot, was 
nervous, and did not socialize.  Dr. Dudley also noted that 
the Veteran had a nervous spell in 1966 when he heard voices 
and was sent to the EMSH for treatment, where he had recently 
been re-hospitalized on two more occasions.  Upon 
examination, Dr. Dudley diagnosed the Veteran with chronic, 
undifferentiated schizophrenia and provided the opinion that, 
due to this condition, the Veteran was permanently and 
totally disabled from substantial gainful employment and was 
not competent to handle a disability check.  

Clinical treatment records from the EMSH indicate that the 
Veteran was admitted as an inpatient for his schizophrenia on 
three occasions prior to his entrance into service, including 
hospitalization from June 1976 to July 1976, from November 
1976 to January 1977, and from June 1978 to August 1978.  A 
June 1976 clinical note states that the Veteran began having 
hallucinatory experiences two years prior, in 1974, while he 
was visiting relatives in California and that he had then 
consulted a psychiatrist who prescribed him medication to 
relieve the hallucinations.  The doctor noted that the 
Veteran's hallucinations had recurred soon after he quit 
taking these medications.  

Based on the foregoing, the Board finds that, although 
schizophrenia was not noted on his January 1979 entrance 
examination, the Veteran's schizophrenia clearly and 
unmistakably pre-existed military service, manifesting as 
early as 1974, five years prior to service.  Moreover, 
insofar as the Veteran was determined to be permanently and 
totally disabled from substantial gainful employment as a 
result of his schizophrenia in May 1977, and was hospitalized 
as a result of this condition as late as August 1978, nine 
months prior to entry into service, the evidence clearly and 
unmistakably shows that the Veteran continued to suffer from 
this condition when he was admitted into service.  

Turning now to the second prong of the presumption of 
soundness, the Board also finds that the Veteran's pre-
existing schizophrenia clearly and unmistakably did not 
increase in severity during service.  In this regard, the 
Board notes that the Veteran's service treatment records are 
devoid of any evidence of treatment for a psychiatric 
disorder.  Rather, these records reveal that the only 
treatment that the Veteran received was for right leg pain, a 
condition that he sought treatment for on eight occasions 
during his five weeks of military service.  Moreover, 
although his service personnel records indicate that he began 
having difficulty with military life within eight days of 
entry into service, even if these difficulties are considered 
to be a manifestation of his schizophrenia, insofar as the 
Veteran was determined to be totally and permanently disabled 
as a result of his schizophrenia prior to entry into service, 
they do not demonstrate any worsening of this condition.  

On April 12, 1979, his Sergeant noted that the Veteran was 
very slow and forgetful and could not retain what he was told 
from one formation to the next.  On April 13, his Sergeant 
noted that he could not follow the simplest instruction and 
was forgetful and slow.  On April 14, it was noted that the 
Veteran's locker was found unsecure and that he fell into 
formation without the prescribed equipment.  The Veteran was 
counseled regarding these problems and was given three days 
of extra training.  

On April 22 and April 23, the Veteran's locker was again 
found to be unsecure and he was again counseled by his 
Sergeant.  The Veteran was noted to lack motivation, to be 
very forgetful and very slow in doing or accomplishing the 
simplest tasks, to have great difficulty adjusting to the 
military, and to have little self discipline; his Sergeant 
stated that trying to talk to the Veteran was "like talking 
to a brick wall."  

On April 25, the Veteran's Sergeant noted that the Veteran 
was still in bed 15 minutes after he was supposed to be up 
and failed to make his bunk as he was instructed; he also 
stated that the Veteran was very slow, did not pass the 
diagnostic baseline physical training test, had a negative 
attitude, was a quitter, was unable to accept instruction and 
direction, was unable to adapt socially or mentally to 
military life, had demonstrated clearly sub-standard 
performance since being in training, and could not execute 
even the simplest drill movements.  

On April 26, the Veteran's Sergeant reported that the Veteran 
had been found sleeping on the floor next to his bunk in the 
afternoon and had not returned as instructed after going on 
sick call; he was counseled on his performance and attitude, 
and was again noted to be very slow, to have no self 
discipline or motivation, to be unable to adjust mentally or 
socially to the military such that he required constant 
counseling and supervision, to be unwilling to perform, to 
have no desire to improve, and to have sub-standard 
performance in every area, including physical fitness.  His 
Sergeant recommended that the Veteran be eliminated from the 
military.  

On April 29, the Veteran's Sergeant noted that the Veteran 
had been caught with his weapon pointed up range after being 
instructed to keep it pointed up and down range at all times, 
and stated that the Veteran seemed confused when told to get 
his weapon pointed down range.  The Sergeant indicated that 
the Veteran was a safety hazard on the range and should not 
be allowed to fire.  He also reported that the Veteran had no 
desire to become a soldier; was undisciplined, unmotivated, 
and lazy; had substandard military bearing and appearance; 
and was too old, too overweight, and had too many physical 
problems to ever be able to pass his physical training test.  
Based on the Veteran's poor attitude, lack of motivation, and 
unwillingness to improve, his Sergeant recommended that he be 
placed in the trainee discharge program (TDP) as soon as 
possible.  

On May 3, the Veteran's discharge was proposed on the grounds 
that he could not or would not adapt socially or emotionally 
to military life.  The Veteran was discharged from service on 
May 9, 1979, and did not request a separation examination.  
See Statement of Medical Condition dated May 9, 1979.  

These occurrences during service are consistent with the 
preservice finding that the Veteran is not employable due to 
his schizophrenia.  As such, there is clear and unmistakable 
evidence that the Veteran's condition did not undergo any 
increase.  His symptoms before service were severe enough as 
to prevent employment and this was borne out during the 
Veteran's very brief ( a little over a month) stay in 
service.

The first evidence of treatment for schizophrenia following 
separation from service is dated in April 1981.  A hospital 
discharge summary dated in April 1981 from the EMSH indicates 
that, earlier that month, the Veteran had been re-admitted to 
the hospital for his fourth time for schizophrenia.  The 
doctor noted that the Veteran had gotten off of his 
medication some time ago, and although he had gotten back on 
his medications for a period, they were not helping him as 
much, so he got off of them again and had stayed off.  The 
Veteran had apparently reported to the hospital in order to 
get re-established on medication, and was admitted for a two 
week period.  Upon his discharge from the hospital, the 
diagnosis was schizoaffective-type schizophrenia and his 
prognosis was considered excellent if the Veteran would stay 
on his medication and would follow through on his aftercare 
referral to his local community mental health center.  

VA treatment records dated from February 1997 to April 2002 
indicate that the Veteran has continued treatment for his 
schizophrenia.  Additionally, post-service clinical treatment 
records from the EMSH indicate that the Veteran was re-
admitted as an inpatient for his schizophrenia on at least 
three subsequent occasions, including admittance from 
December 1998 to March 1999, from September 2000 to February 
2001, and from August 2001 to September 2001.  Finally, 
treatment records from Dr. Holladay, dated from June 2001 to 
March 2002, indicate that he was continuing to follow the 
Veteran for medication evaluation and monitoring.  
Significantly, at no point during the Veteran's numerous 
post-service treatments and hospitalizations for 
schizophrenia did a doctor indicate that this condition was 
in any way worsened during his period of service.  

Since the presumption of soundness has been rebutted, the 
Board must determine whether the Veteran's pre-existing 
schizophrenia underwent an increase in severity beyond the 
natural progress of the disorder.  On this record, the Board 
finds that the Veteran's pre-existing schizophrenia was not 
aggravated (i.e., did not increase in severity beyond its 
natural progression) during service.  In this regard, the 
Board points out that although the Veteran sought treatment 
on numerous occasions during his five weeks of military 
service for physical ailments, such as a right leg injury, at 
no point did he seek psychiatric treatment or report any 
psychiatric conditions.  Additionally, although the Veteran's 
service personnel records show that he could not follow 
instructions, appeared confused, had a poor attitude, was 
unmotivated, undisciplined, unresponsive, forgetful, slow, 
and lazy, and could not adapt mentally, socially, or 
emotionally to service, these records merely document the 
fact that the Veteran was totally and permanently disabled 
from employment.  However, insofar as the Veteran was 
determined to be totally and permanently disabled from 
employment due to his schizophrenia prior to service, his 
inability and unwillingness to perform his duties as a 
solider during service is not indicative of any worsening of 
this condition.  Rather, it re-enforces the preservice 
medical finding that the Veteran was not employable due to 
his schizophrenia.  Finally, at no point during his 
substantial post-service treatment for schizophrenia has a 
doctor provided the opinion that this condition was in any 
way worsened during his period of military service.  As such, 
the Board finds that the preponderance of the evidence shows 
that the Veteran's pre-existing schizophrenia did not 
increase in severity beyond its natural progression during 
service.

The Board is aware of the Veteran's contention that his 
disability was caused by or aggravated during service; 
however, he has submitted no competent medical evidence in 
support of this contention.  See 38 C.F.R. § 3.159(a)(1) 
(defining competent medical evidence).  Moreover, as a lay 
person, he is not competent to establish a medical etiology 
or provide a medical opinion merely by his own assertions; 
such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for a psychiatric condition, to 
include schizophrenia.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  The evidence in this case is not so evenly 
balanced so as to allow for application of the benefit of the 
doubt rule as required by law and VA regulations.  




	(CONTINUED ON NEXT PAGE)


See 38 U.S.C.A. § 5107.  Accordingly, the claim for service 
connection for a psychiatric condition, to include 
schizophrenia, is denied. 


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


